Name: 80/1261/ECSC: Council Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 16 December 1980 opening tariff preferences for products within the province of that Community and originating in Zimbabwe
 Type: Decision
 Subject Matter: tariff policy;  international trade;  European construction;  Africa
 Date Published: 1980-12-31

 Avis juridique important|41980D126180/1261/ECSC: Council Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 16 December 1980 opening tariff preferences for products within the province of that Community and originating in Zimbabwe Official Journal L 372 , 31/12/1980 P. 0085 - 0085 Greek special edition: Chapter 11 Volume 28 P. 0193 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 16 December 1980 opening tariff preferences for products within the province of that Community and originating in Zimbabwe (80/1261/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, Whereas the abovementioned Member States concluded amongst themselves the Treaty establishing the European Coal and Steel Community; Whereas the Interim Agreement between the European Economic Community and the Republic of Zimbabwe is to enter into force on 1 January 1981; Whereas a parallel Agreement between the Member States of the European Coal and Steel Community and the Republic of Zimbabwe has been submitted for the approval of each signatory State in accordance with its own constitutional rules; Anxious to apply concomitantly the tariff provisions laid down in the said Agreement; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 As from the date of entry into force of the Interim Agreement between the European Economic Community and the Republic of Zimbabwe and until the entry into force of the Agreement on products within the province of the European Coal and Steel Community, signed on 4 November 1980 hut at the latest until 31 December 1981, the abovementioned products shall be admitted for import into the Community, when they originate in Zimbabwe, free of customs duties and charges having equivalent effect. Article 2 The provisions laying down the rules of origin for the application of the Interim Agreement shall also apply to this Decision. Article 3 The Member States shall decide by mutual agreement on any protective measures suggested by one or more Member States and/or the Commission. Article 4 The Member States shall take the measures necessary to implement this Decision. Done at Brussels, 16 December 1980. The President Colette FLESCH